764 N.W.2d 269 (2009)
Diane A. LEWIS, Personal Representative of the Estate of Anthony Lewis, Plaintiff-Appellant,
v.
LEWERENZ HEALTH & WELLNESS CENTER FOR FAMILY & SPORTS, P.C., a/k/a Lewerenz Medical Center, and Frederick Lewerenz, D.O., Defendants, and
Oakland Medical Group, P.C., a/k/a, Lewerenz Medical Center, and James S. Lewerenz, D.O., Defendants-Appellees.
Docket No. 137704. COA No. 277179.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the application for leave to appeal the September 4, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.